      Case 1:04-cr-00492-NRB Document 134 Filed 01/28/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 UNITED STATES OF AMERICA

            - against -                                   ORDER

                                                   04 Cr. 492-1 (NRB)
 CARLOS TORRES,

                Defendant.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

      WHEREAS,   on   July   19,   2005,   defendant   pleaded   guilty   to

conspiring to distribute and possession with intent to distribute

heroin, for which the Court sentenced defendant to 151 months’

imprisonment and a five-year term of supervised release; and

      WHEREAS, on June 21, 2017, defendant violated the terms of

his supervised release by possessing a firearm; and

      WHEREAS defendant was separately charged with a violating 18

U.S.C. § 922(g)(1) for being a felon in possession of a firearm

arising from the same incident, see U.S. v. Torres, 17 Crim. 444

(S.D.N.Y.) (RMB);     and

      WHEREAS, on November 29, 2017, defendant pleaded guilty in

U.S. v. Torres, 17 Crim. 444 (S.D.N.Y.) (RMB) to violating 18

U.S.C. § 922(g)(1), for which Judge Berman sentenced him to 68

months’ imprisonment and a three-year term of supervised release;

and
     Case 1:04-cr-00492-NRB Document 134 Filed 01/28/21 Page 2 of 3




     WHEREAS, on June 6, 2019, the Court sentenced defendant to

one year of imprisonment to run concurrently with the sentence

imposed in U.S. v. Torres, 17 Crim. 444 (S.D.N.Y.) (RMB); and

     WHEREAS, on January 7, 2021, defendant filed a motion under

18 U.S.C. § 3582(c)(1)(A)(i) requesting that the Court reduce his

sentence to time served or to recommend home confinement (ECF No.

133); and

     WHEREAS,   the   one-year   term   of   imprisonment    imposed   on

defendant by the Court for violating the terms of his supervised

release has been served; it is hereby

     ORDERED that defendant’s motion is DENIED as moot.

     The Clerk of Court is respectfully directed to terminate the

motion pending at ECF No. 133.

SO ORDERED.

Dated:      New York, New York
            January 28, 2021


                                             NAOMI REICE BUCHWALD
                                         UNITED STATES DISTRICT JUDGE




                                   2
     Case 1:04-cr-00492-NRB Document 134 Filed 01/28/21 Page 3 of 3




A copy of the foregoing has been mailed to:

    Carlos Torres, ID No. 58396-054
    FCI SCHUYKILL
    FEDERAL CORRECTIONAL INSTITUTION
    P.O. BOX 759
    MINERSVILLE, PA 17954




                                   3
